THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION BECAUSE THEY ARE BELIEVED TO BE EXEMPT FROM REGISTRATION UNDER SECTION 4(6) AND/OR SECTION 4(2) OF THE SECURITIES ACT OF 1933, AND RULE 506 PROMULGATED THEREUNDER.ACCORDINGLY, THESE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION.NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY OTHER AUTHORITY HAS PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OR THE ACCURACY OR ADEQUACY OF THE INFORMATION PROVIDED TO THE INVESTORS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE COMPANY, AND THE RISKS, MERITS AND TERMS OF THIS OFFERING IN MAKING AN INVESTMENT DECISION. COMMON STOCK PURCHASE WARRANT TRYCERA FINANCIAL, INC. (A NEVADA CORPORATION) Dated: , CERTIFICATE NUMBER:C- WARRANTS THIS CERTIFIES THAT (hereinafter called the “Holder”) will in the future during the period hereinafter specified, upon fulfillment of the conditions and subject to the terms hereinafter set forth, be entitled to purchase from Trycera Financial, Inc., a Nevada corporation (the “Company”), shares (the “Shares”) of the Company’s common stock, par value $.001 per share (“Common Stock”), at an exercise price of $1.25 per Share (the “Exercise Price”), on the basis of one share for each warrant (the “Warrant”) indicated on the face hereof.However, the Warrants are exercisable at $1.00 per share (20% discount) from the date of purchase and through one year from the closing date (the “Closing Date”) as set forth in the Confidential Private Offering Term Sheet dated April 10, 2006, issued by the Company (the “Term Sheet”).Thereafter they are exercisable after one year through two years from the Closing Date at $1.125 per share (10% discount).Beyond two years from the Closing Date, the Warrants are exercisable at $1.25 per share.All warrants are exercisable at any time prior to June 30, 2011. Commencing immediately and ending on June 30, 2011, unless extended by the Company in its sole discretion (“Expiration Date”), the Holder shall have the right to purchase the Shares hereunder at the Exercise Price.After the Expiration Date, the Holder shall have no right to purchase any Shares hereunder and this Warrant shall expire thereon effective at 5:00 p.m., Pacific Time. By acceptance of this Warrant Certificate, the Holder agrees to the following terms and conditions: 1.Method of Exercise. a.This Warrant may be exercised by delivery of this Warrant Certificate and the duly completed and executed form of election to purchase attached hereto setting forth the number of Warrants to be exercised, together with a certified check or bank check payable to the order of, or bank wire transfer to, the Company in the amount of the full Exercise Price of the Common Stock being purchased. b.Upon receipt of this Warrant Certificate with the exercise form duly executed, together with payment in full of the aggregate Exercise Price of the shares of Common Stock to be purchased, the Company shall make prompt delivery of certificates evidencing the total number of shares of Common Stock issuable upon such exercise, in such names and denominations as are required for delivery to, or in accordance with the instructions of the Holder.Such Common Stock certificates shall be deemed to be issued, and the person to whom such shares of Common Stock are issued of record shall be deemed to have become a holder of record of such shares of Common Stock, as of the date of the surrender of such Warrant Certificate and payment of the Exercise Price, whichever shall last occur; provided, that if the books of the Company with respect to the transfer of Common Stock are then closed, such shares shall be deemed to be issued, and the person to whom such shares of Common Stock are issued of record shall be deemed to have become a record holder of such shares, as of the date on which such transfer books of the Company shall next be open (whether before, on, or after the expiration of these Warrants).If this Warrant Certificate shall be surrendered for exercise within any period during which the transfer books for the Common Stock or other securities purchasable upon the exercise of Warrants are closed for any reason, the Company shall not be required to make deliver of certificates for the securities purchasable upon such exercise until the date of the reopening of said transfer books. c.Subject to subsection 1(b), if less than all the Warrants evidenced by this Warrant Certificate are exercised upon a single occasion, a new Warrant Certificate for the balance of the Warrants not so exercised shall be issued and delivered to, or in accordance with transfer instructions properly given by, the Holder, until the expiration of the applicable Warrant Exercise Period. d.All Warrant Certificates surrendered upon exercise of Warrants shall be canceled. 2.Expiration of Warrant.At the Expiration Date, each Warrant will, respectively, expire and become void and of no value. 3.Registration Rights.The Company hereby grants to the Holder the registration rights set forth in the Term Sheet. 4.Redemption.The Warrants represented by this certificate are subject to redemption by the
